Conley Byrd, Justice, dissenting. Ark. Stat. Ann. § 50-413 (Repl. 1971), provides that deeds between husbands and wives “...shall be construed as conveying to the grantee named in such deed...the interest specified in the deed...” The deed here specified that: “This Deed is made for the purpose of creating an estate in the entirety.” I’m at a loss to understand how much more specific the deed could have been as to the estate that was conveyed. Furthermore since the legislature permits the creation of estates by the entirety in bank accounts, Ark. Stat. Ann. § 67-552. (Repl. 1966), and savings accounts, Ark. Stat. Ann. § 67-1838 (Repl. 1966), without the requisites of the so-called four unities, it appears to me that we are being unduly slavish in applying those antiquated concepts to real property. Therefore, I respectfully dissent. Brown„ J., joins in this dissent.